Title: From John Adams to William Temple Franklin, 7 December 1780
From: Adams, John
To: Franklin, William Temple


     
      Dear Sir
      Amsterdam Decr. 7th 1780
     
     I duly recieved your favour of the 6th of November, and ought to have acknowledged it before.
     I am glad to find by his Excellency’s late Letter, that his Health has returned. The Gout I fancy has done the Business of a Physician, and laid the foundation for fine Health and Spirits, for the ensuing dull Winter.
     I could wish for the Gout too, or any thing else, to make the Scene agreable to me, who in this Capital of the Reign of Mammon, cannot find the Air of Passy, nor the Amusements of Paris. Here are Examples of Industry, Simplicity and Oeconomy, which I should think worthy to be translated to our Country, provided I could see any thing like public Spirit in them. But here, these are only private Virtues and begin and end in Self. Pray give Us the News when there is any, that We may not faint. Mr. Thaxter and the younger Gentry desire to join their Respects to those of your very humble Servant
     
      John Adams
     
    